Citation Nr: 0830616	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  06-18 001A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	[redacted], Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1957 to May 1962 and from July 1962 to July 1968.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Baltimore, Maryland Department of Veterans Affairs (VA) 
Regional Office (RO).  In May 2008, a Central Office hearing 
was held before the undersigned.  A transcript of the hearing 
is of record.  At the hearing, the veteran was granted a 90-
day abeyance period for the submission of additional evidence 
to support his claim of PTSD.  That period of time has 
lapsed, and no additional evidence has been received.  Hence, 
the claim will be considered on the basis of the current 
record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

At the May 2008 hearing, the veteran testified that he was 
stationed at the SEATO Medical Research Lab in Bangkok, 
Thailand from May 1964 to April 1966.  In August or September 
1965, he was sent for temporary duty at the Louis Pasteur 
Institute in Saigon, Vietnam.  He alleges that two stressors 
occurred during the time he was in Vietnam: 1) He was chased 
and shot at by the Vietcong when he was out collecting 
mosquito traps; and 2) when he was traveling in a convoy a 
grenade was thrown into the jeep behind him.  He indicated 
that he was sent to Vietnam through classified orders, but 
that he received combat pay through the Army during that 
time.  The record currently does not establish that the 
veteran had any service in Vietnam.  However, as he has 
alleged that he received Army combat pay, pay records should 
be available to corroborate whether he had temporary duty in 
Vietnam.  
Additionally, the veteran testified that he received VA 
psychiatric treatment as recently as in August 2007.  The 
most current VA treatment records now associated with the 
claims file are from June 2004.  As more recent treatment 
records may be pertinent to the veteran's claim and are 
constructively of record, they must be secured.  The veteran 
also stated that he was seeing a therapist at the Silver 
Spring PTSD Clinic.  It is unclear whether he was referring 
to the Silver Spring Vet Center or to a private facility.  He 
should be asked to clarify from what facility in Silver 
Spring he receives therapy, and records from such facility 
should be secured.

The veteran's claim seeking TDIU is inextricably intertwined 
with the claim of service connection for PTSD.  Hence, 
adjudication of the TDIU claim must be deferred pending 
resolution of the service connection claim.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.	The RO must send the veteran a letter 
asking him to identify any treatment or 
evaluation he has had for PTSD and to 
provide any releases necessary to obtain 
records of such treatment or evaluation.  
He should be asked to clarify whether the 
therapist he sees in Silver Spring is with 
the Silver Spring Vet Center or with a 
private facility.  The RO should obtain 
complete records of all such treatment and 
evaluation from all sources identified by 
the veteran.  The RO must obtain any 
updated VA treatment records since June 
2004 that have not been associated with 
the claims file.
 
2.	The RO should seek from the Department 
of Defense Finance & Accounting Service 
information as to whether in 1965 the 
veteran received combat zone or hazardous 
duty pay for temporary duty in Vietnam (as 
he alleges).  If such information is 
unavailable, it should be so noted in the 
record, along with an explanation of the 
scope of the search for the records/reason 
for unavailability.

3.	The RO should undertake any further 
development deemed necessary, including 
scheduling an examination or asking the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) to corroborate any 
alleged stressor, if such is suggested by 
the above development.

4.	The RO should then re-adjudicate the 
claims (the claim of TDIU in light of all 
evidence added to the record, and the 
ultimate determination in the matter of 
service connection for PTSD).  If either 
remains denied, the RO should issue an 
appropriate supplemental statement of the 
case and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded (to include 
the buddy statements he indicated at the May 2008 hearing he 
was going to try to secure).  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  These claims must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

